DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0104524 to Reible in view of 2015/0316345 to Brahler, II et al. (“Brahler,” cited by Applicant).
Re: claim 1, Reible discloses the claimed invention including a launcher comprising: a housing 207, e.g., Fig. 2, having a first end opposite a second end (as shown); a handle (part of grip from 220) extending orthogonally from the second end, e.g., Fig. 1; a barrel 102 affixed to the first end (via 301, e.g., Figs. 3A, ¶ [0101]); a pressurized gas canister 103 removably securable to the handle (via 342, e.g., Figs. 3C, ¶ [0084]); wherein the pressurized gas canister is in fluid communication with the barrel (as via, inter alia, 335, 347, 302); a quick-release valve, e.g., Figs. 5A-5C, disposed between the barrel and the pressurized gas canister, ¶ [0094]; a trigger operably connected to the quick-release valve, e.g., Figs. 8A-8C (¶¶ [0095], [0109]; wherein the quick-release valve is actuated when the trigger is actuated, ¶ [0115], such that gas stored within the pressurized gas canister is expelled through the barrel, id., except for the launcher being a tripwire launcher, a tripwire having weighted elements disposed on opposing 
*With respect to removably and the like, it has been held that the recitation that an element is “capable of” performing a function, here, capable of being removed, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Brahler discloses a launcher, e.g., Figs. 1A-1D, a tripwire 217, e.g., Fig. 2A, having weighted elements disposed on opposing ends thereof (as shown; see also 227), for use with the launcher, ¶ [0029], wherein the tripwire is dimensioned to be removably secured within the barrel, e.g., not necessarily but as by sabot 211, id., in the same field of endeavor for the purpose of increasing muzzle velocity, ¶ [0021].  The launcher, being capable of launching a tripwire, satisfies any requirement of “tripwire launcher” in the preamble.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Reible in order to increase muzzle velocity.  Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and, When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc.
Re: claim 2, Brahler fairly discloses wherein the tripwire comprises a plurality of lines extending from a connection point, each of the plurality of lines having a weighted element on a distal end thereof (as shown).
Re: claim 3, Brahler further discloses wherein the plurality of lines are disposed equiangularly about the connection point (as shown).
Re: claim 4, Brahler further discloses further comprising a compartment (shoulder stock shown in, e.g., Figs. 1C-1D) removably* (*see above) securable to the second end, wherein the compartment is dimensioned to receive at least one additional tripwire therein.  This is asserted because the stock shown is clearly larger in diameter than the barrel shown.  Thus, if a tripwire is capable of being received in the barrel, it must also be capable of being received in the stock.
Re: claim 5, Brahler further discloses further comprising a foregrip 669, e.g., Fig. 6B, extending orthogonally from the first end of the housing.
Re: claim 6, Brahler further discloses wherein the foregrip and handle are coplanar (as shown).
Re: claim 8, Brahler further discloses wherein the weighted elements comprise spherical members (as shown).
Re: claim 10, Reible in view of Brahler discloses the claimed invention as applied above.  Reible further discloses a reservoir, e.g., 303, 304, 310, disposed within the housing and in fluid communication with the barrel.
R: claims 11-15 and 17, see relevant claims above.

Claims 1-6, 8, 10-15, and 17, are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Brahler in view of Reible.
Re: claim 1, Brahler discloses the claimed invention including a tripwire launcher (as noted above), comprising: a housing 605, e.g., Fig. 6A) having a first end opposite a second end (as shown); a handle (not particularly called out but clearly shown) extending orthogonally from the second end; a barrel 609 affixed to the first end; a tripwire 217, 227, e.g., Fig. 2A, having weighted elements disposed on opposing ends thereof (as shown); wherein the tripwire is dimensioned to be removably secured within the barrel, e.g., not necessarily but as by sabot 211, ¶ [0029]; a pressurized gas canister 107, e.g., Figs. 1A-1B; wherein the pressurized gas canister is in fluid communication with the barrel, ¶ [0021]; a quick-release valve 105 disposed between the barrel and the pressurized gas canister; a trigger 109 operably connected to the quick-release valve, ¶ [0025]; wherein the quick-release valve is actuated when the trigger is actuated, such that gas stored within the pressurized gas canister is expelled through the barrel, id., except for the canister being removably securable to the handle.
Brahler discloses a pressurized gas canister 103, e.g., Fig. 1, removably securable to a handle, via 235, e.g., Fig. 2, in the same field of endeavor, presumably for the purpose(s) of removing the bulk of such a canister from the line of sight of a user and/or lowering the center of gravity of the compressed gas gun.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Brahler as taught by Reible in order to remove the canister from the line of sight and/or lower the center of gravity.  See also further rationales above.
Re: claims 2-6, 8, 10-15, and 17, see relevant claims above.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brahler in view of Reible, further in view of US 4,664,034 to Christian.

Christian discloses that it is known to permanently affix weighted elements 80, 80’, e.g., Fig. 8, by securement members (looped ends/eyelets, col. 4, line 66, through col. 5, line 2) disposed on opposite sides thereof (as shown) in the same field of endeavor (projectiles) for the purpose of tightening a group of shots and increasing the effective range of a weapon, Abstract.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base reference, Brahler, as taught by Christian in order to tighten the group of shots and/or increase the effective range of the weapon.  See also further rationales above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brahler in view of Reible, or vice versa, further in view of US 2013/0247892 to Blackman et al. (“Blackman”).
Brahler and/or Reible discloses the claimed invention as applied above except for further comprising a laser emitter disposed on the first end of the housing.
Blackman discloses a laser emitter (demonstrated by laser light 36, e.g., Fig. 1) disposed on a first end of a housing (elongate portion between callouts 22 and 32) in the same field of endeavor (air guns/launchers) for the purpose of correctly aiming an air gun 22, ¶ [0028].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify either Brahler or Reible as taught by Blackman in order to correctly aim the launcher.  See also further rationales above.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
8-Jan-22